Exhibit 99.2 Management’s Discussion and Analysis The following discussion is a review of the financial performance and position of Claude Resources Inc. (“Claude” or the “Company”) as at March 31, 2010 compared to December 31, 2009 and the results of operations for the three months ended March 31, 2010 compared with the corresponding period of 2009. This discussion is the responsibility of Management and the information within this Management’s Discussion and Analysis is current to May 13, 2010.The Board of Directors approved the disclosure presented herein.The discussion should be read in conjunction with the Company’s 2009 annual Management’s Discussion and Analysis and 2009 annual audited consolidated financial statements and notes thereto. All amounts are expressed in Canadian dollars, except where otherwise indicated. Note To Investors For ease of reference, the following factors for converting metric measurements into imperial equivalents are provided: To Convert from Metric To Imperial Multiply by Metres Feet (ft.) Kilometres (km) Miles Tonnes Tons (2,000 pounds) Grams Troy Ounces Hectares Acres Overview Claude Resources Inc. is a gold producer with shares listed on both the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR).The Company is also engaged in the exploration and development of gold mineral reserves and mineral resources. The Company’s entire asset base is located in Canada.Its main revenue generating asset is the 100 percent owned Seabee gold operation, located in northern Saskatchewan. Claude also owns 100 percent of the 10,000 acre Madsen Property in the prolific Red Lake gold camp of northwestern Ontario and has a 65 percent working interest in the Amisk Lake Gold Project in northeastern Saskatchewan. mission and vision The Company’s mission is to create significant shareholder value through gold exploration and mining.Its vision is to be valued by all stakeholders for its ability to discover, develop and produce gold in a safe, environmentally responsible and profitable manner. goals and key performance drivers The Company’s goals and key performance drivers include: • Increasing its resource base through aggressive exploration programs; • Improving operating margins at the Seabee Operation; • Strengthening the Balance Sheet and maintaining liquidity in order to reduce financial risk; • Consider strategically attractive opportunities and accretive transactions; and • Ensuring that the Company’s share price reflects underlying value. Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Measuring the Company’s Results Increasing Claude’s Resource Base Through Aggressive Exploration Programs During 2009, the Company achieved its objective of increasing its resource base.In conjunction with SRK Consulting (Canada) Inc. (“SRK”), the Company filed a National Instrument 43-101 mineral resource evaluation for the Madsen Mine during the fourth quarter of 2009.The statement outlined Indicated Resources of 928,000 ounces of gold at 0.26 ounces per ton or 8.93 grams per tonne and Inferred Resources of 297,000 ounces of gold at 0.34 ounces per ton or 11.74 grams per tonne.The National Instrument 43-101 Technical Report was filed on January 20, 2010. At the Madsen Property, Claude’s objective is to fully assess the potential for high grade gold mineralization while continuing to de-water the Madsen shaft to provide additional underground exploration access.Phase I underground drilling of the 8 Zone program, from the 10th level, has confirmed high grade mineralization 450 feet (1) down plunge of the historic mine infrastructure as well as identifying the potential for the development of parallel footwall lenses.In preparation for Phase II of the underground 8 Zone drill program from the 16th level in the fourth quarter of 2010 or first quarter of 2011, shaft dewatering and remediation remains a top priority for Management. (1)Historically, Madsen results have been reported in ounces per ton and feet (imperial). The 2010 drill program at Madsen plans to continue with Phase II underground drilling on the 8 Zone plunge and strike extensions as well as surface drilling on the Austin Tuff Extension, Starratt Olsen Footwall, Russett Lake, McVeigh and the 8 Zone up-plunge targets.Given the results to date and the desire to advance surface exploration, Claude has elected to add a second surface drill rig early in the second quarter. At the Seabee Operation, the Company focused its gold exploration efforts on drilling at Seabee Deep and on continued development of satellite ore bodies.This includes the Santoy 8 Project which is expected to commence commercial production during the fourth quarter of 2010 and will provide supplemental feed for the Seabee Mill.Recently released drill results at Seabee Deep included 50.00 grams of gold per tonne over 1.1 metres true width, 33.17 grams of gold per tonne over 2.0 metres true width, 28.29 grams of gold per tonne over 2.0 metres true width and 28.89 grams of gold per tonne over 1.9 metres true width. These intercepts demonstrate grade above the historical average, are in close proximity to existing development and infrastructure and represent a near term opportunity to enhance production grades from Seabee Deep during 2010. On April 13, 2010, the Company announced the finalization of a 65:35 Joint Venture Agreement with St. Eugene Mining Corporation on the Amisk Gold Project. The 12,000 hectare property, one of the largest land positions in the prolific Flin-Flon mineral district, is located 20 kilometres southwest of Flin Flon, Manitoba and hosts the Amisk-Laurel Gold Deposit.Claude is operator of the joint venture and for 2010 has initiated a $1.1 million exploration program on the property. Improving Operating Margins at the Seabee Operation During the first quarter of 2010, the Company operating and profit margins at the Seabee Operation decreased as a result of an interruption to operations for required maintenance to the Company’s underground fleet and Mill facility.As a result, total cash cost per ounce increased 11 percent to CDN $851 (U.S. $818) per ounce during the first quarter from CDN $768 (U.S. $617) during the comparable period in 2009. The Company will continue to focus on the profitability of the Seabee Operation through a combination of improved grade control, cost controls and developing the production profile at lower cost satellite ore bodies, including Santoy 8.Claude has continued to move the Santoy 8 Project toward commercial production by initiating surface construction and underground development.On April 8, 2010, the Company announced that the Santoy 8 Gold Project received Ministerial Approval and the Operating Permits necessary to advance it to production.Over the life of mine plan for the Seabee Operation, the Company anticipates the Santoy 8 Project to provide up to 50 percent of the overall feedstock to the Seabee central milling facility and anticipates this contribution to be a positive catalyst in improving production and lowering operating costs at the Seabee Operation as a whole. Page 2 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Financial Capacity During 2010, Claude will remain focused on further improving its Balance Sheet, maintaining significant cash on hand and will continue to maintain access to financial markets.In addition, the Company’s remaining oil and natural gas assets in Alberta remain held for sale and are expected to be fully divested in 2010. Strategically Attractive and Accretive Transactions During the first quarter of 2010, the Company completed a reorganization of its working interest in the Amisk Lake Gold Project.After acquiring the balance of the interests held by Cameco and Husky, the Company finalized the sale of a 35 percent interest in the property to St. Eugene Mining Corporation Ltd.The acquisition of controlling interest in the Amisk Lake property is consistent with Claude’s strategy to focus on exploration and developing gold assets in mining friendly jurisdictions. Shareholder Value At March 31, 2010, shares of Claude closed at $1.07 (March 31, 2009 - $0.75); on the NYSE Amex, Claude’s shares closed at $1.05 US$ on March 31, 2010 (March 31, 2009 - $0.59 US$).Despite the 43 percent improvement in Canadian dollar share price, Management remains focused on ensuring that the underlying value of the Company’s assets is appropriately reflected in its share price during 2010 and beyond. The Company is continuing with its strategy of becoming a pure gold play through the continued divestitures of its non-core oil and natural gas assets, all the while remaining open to potentially accretive transactions in the gold industry that will further increase shareholder value.The Company remains focused on maintaining a strong Balance Sheet to ensure the continuation of the Madsen exploration program. With the support of a major improvement in gold price, strong working capital and a significantly expanded resource base at Madsen, Claude is well positioned to further execute its strategy of discovering, developing and producing gold in established Canadian mining and exploration districts adjacent to existing infrastructure. Exploration Results Claude continued its aggressive exploration and development strategy during the first quarter of 2010, expanding its focus to include programs at the Madsen, Seabee and Amisk properties.Surface drilling at Madsen continued to yield encouraging results from the Austin East target while shaft dewatering and rehabilitation continued towards a planned Phase II underground drill program, anticipated to begin in the fourth quarter of 2010 or early in the first quarter of 2011.In late 2009, SRK finalized an independent National Instrument 43-101 mineral resource evaluation for the Madsen Mine. As noted in Table 2 below, the evaluation outlined Indicated Resources of 928,000 ounces of gold at 0.26 ounces per ton or 8.93 grams per tonne and Inferred Resources of 297,000 ounces of gold at 0.34 ounces per ton or 11.74 grams per tonne. Exploration on the Seabee Operation during 2010 has focused on finalizing permitting and development of satellite ore bodies to be used as supplemental feed for the Seabee mill.The Company continued to move Santoy 8 towards commercial production by initiating surface construction and underground development.On April 8, 2010, the Santoy 8 Project received Ministerial Approval and the Operating Permits necessary to advance it to production.Combined with anticipated production from Santoy 8, the Company is continuing to demonstrate its capacity to effectively grow the Seabee Operation from discovery, to development and then to production. Page 3 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) All exploration activities were carried out under the direction of Qualified Persons, Brian Skanderbeg, P. Geo., Vice President Exploration and Philip Ng, P. Eng., Vice President Mining Operations. Madsen Project The Madsen Project comprises over 10,000 acres (4,000 hectares) and, having produced in excess of 2.4 million ounces, is the third largest gold producer in the Red Lake camp in Ontario, Canada.Infrastructure includes a fully functional 500 ton per day mill, 4,000 foot deep shaft and permitted tailings facility. During the first quarter of 2010, exploration drilling focused on testing the extension of the Austin and McVeigh Tuff east of the Madsen Shaft.A 9 hole program wrapped up in early December 2009.Weak to strong, tuff-style mineralization was intercepted in multiple zones in all holes.Results of the program, which were released in February, yielded an average of 2.60 metres at 12.51 grams of gold per tonne, consistent with historic mining grades and widths from the Austin Tuff.Based on results from the program, a further 10 holes totaling 3,392 metres were completed in the first quarter of 2010 to test the system at depth and along strike to the east.Samples are currently at the lab for analysis. Initiated from the 10th level in December of 2008, the Phase I underground program included testing of the plunge extension of the 8 Zone as well as conceptual targets along the 8 Zone shear system.Results from Phase I deep drilling of the 8 Zone Trend demonstrated down plunge continuity to 450 feet below the 27th level with multiple holes returning strong visible gold associated with intensely silicified, biotite-altered basalt. See Table 1 for highlights of Phase I of the 8 Zone drill program.Step-out drilling to the east and west confirmed the development of favorable 8 Zone structure and stratigraphy. The system remains open down plunge and along strike to the east and west.Phase II of the underground 8 Zone drill program is planned to initiate from the 16th level in the fourth quarter of 2010 or early in the first quarter of 2011. Table 1: Highlights from Phase I of the 8 Zone drill program at the Madsen Mine, Ontario. Hole ID From (m) To (m) Au (g/t) Length (m) Au (oz/ton) Length (ft) Visible Gold Noted MUG-08-01 ü MUG-09-02b ü MUG-09-03 (incl) ü ü MUG-09-04 (incl) ü ü MUG-09-05 (incl) ü ü Page 4 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Figure 1: Madsen Mine Cross Section Following 20 months of compilation of historic data, SRK finalized an independent National Instrument 43-101 mineral resource evaluation for the Madsen Mine. This mineral resource evaluation was based on historical exploration and mining data, Phase I underground drilling as at September 27, 2009 and geological and resource modeling.The resource evaluation was undertaken on the four separate zones, Austin, South Austin, McVeigh and 8 Zone that comprise the Madsen Gold Mine.The National Instrument 43-101 Technical Report was filed on January 20, 2010. Table 2: Consolidated Mineral Resource Statement (1) for the Madsen Mine, Ontario. Resource Class Zone Tonnes Grade (g/tonne) Grade (oz/ton) Contained Gold (oz) Indicated Austin South Austin McVeigh Zone 8 Total Inferred Austin South Austin McVeigh Zone 8 Total Mineral resources are not mineral reserves and do not have demonstrated economic viability. All figures have been rounded to reflect the relative accuracy of the estimates. Reported at a cut-off grade of 5.0 g/t gold based on U.S.$1,000 per troy ounce of gold and gold metallurgical recoveries of 94 percent. Page 5 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Figure 2: Madsen Regional View The Company’s Madsen shaft de-watering and rehabilitation program remains a top priority for Management.During the first quarter, the dewatering program experienced a delay due to a catch pit failure below 200 level of the shaft. As a result, inspections, rehabilitation and upgrades of the Madsen shaft are being undertaken prior to the recommencement of the de-watering program.Repairs in the shaft compartments have been safely completed to 11th level.De-watering resumed during the last week of April and is between the 14th and 15th level.The Phase II underground drill program on the 8 Zone Trend at Madsen will continue once the 16th level is de-watered and drill chambers have been established; this is anticipated to be late in the fourth quarter of 2010 or early in the first quarter of 2011. Seabee Operation The Seabee Operation includes 14,400 hectares and is comprised of 4 mineral leases and extensive surface infrastructure. During the first quarter of 2010, exploration efforts focused on permitting and development of the Santoy 8 Project and continued exploration of the Seabee North and Santoy regions. Page 6 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Figure3: Seabee Operation Santoy 8 The Santoy 8 Project is located approximately 14 kilometres east of the Seabee Mill and is accessed via an all-weather road.Gold mineralization is hosted in siliceous, skarnified, shear structures with sulfide-chlorite-quartz veins and in silicified granitoid sills.The mineralized lenses dip moderately to steeply eastward and are interpreted to be amenable to bulk mining techniques.Gold mineralization of the Santoy 8 ore lens occurs over a strike length of 600 metres, a depth of 350 metres and remains open along strike and down plunge to the north.The Santoy 8E ore lens has been intercepted over a strike length of 200 metres, depth of 250 metres and remains open along strike and down plunge to the north.True thickness of the Santoy 8 deposits varies from 1.5 metres to 15 metres. During 2010, Claude continued to advance the Santoy 8 Project towards production. As at December 31, 2009, the mineral reserves at Santoy 8 are 177,328 tonnes at 7.02 grams of gold per tonne (40,015 ounces), measured and indicated mineral resources consist of 545,625 tonnes at 8.98 grams of gold per tonne (157,529 ounces) and inferred mineral resources are 391,500 tonnes at 8.10 grams of gold per tonne (101,955 ounces). The upgrading of the resource model was the Company's first step in the transition from exploration through bulk sampling to commercial production at the Santoy 8 deposits. The Company completed the Santoy 8 Power Line Project with the installation and commissioning of the main transformer, thereby tying this property to the Provincial power grid.Claude views the Santoy 8 project as a key driver in the expansion of the Seabee Operation and in lowering operating costs over the life of mine plan.On April 8, 2010, the Company announced that it has received Ministerial Approval and the Operating Permits necessary to advance the Santoy 8 Project to production. Seabee North Claude wholly owns the Porky Lake structural zones located approximately three kilometres northwest of its Seabee Mill.The Seabee North region includes the Porky Lake West and Porky Lake East (“Pigeon Lake”) gold zones as well as strike continuity of the system to the north.This gold-bearing horizon has been traced intermittently over 7.5 kilometres from the western extent of the Porky West zone to the north of the Pigeon Lake zone in the east.Drill testing from 2002 to 2006 successfully discovered two structural zones of significant mineralization, Porky Main and Porky West.Winter drilling began in February 2010 and an eight hole program was successfully completed; exploration results are pending. The extensive mineralized horizon in the Seabee North region will continue to be explored by surface prospecting, geochemical surveys and further drill testing during 2010. Page 7 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Amisk Lake Property During the first quarter, Claude and St. Eugene Mining Corporation finalized a 65:35 Joint Venture Agreement on the Amisk Gold Property.The property is host to the Laurel Lake gold-silver deposit, the past-producing Monarch Mine as well as a large number of gold occurrences and prospects. Extensive historic exploration, inclusive of significant surface and underground drilling and bulk sampling, was completed by Saskatchewan Mining Development Corporation, Hudson Bay Mining and Smelting, Husky Oil and Claude. Claude is the operator of the joint venture and for 2010 has initiated a $1.1 million exploration program on the property.The Amisk Lake Property comprises 12,000 hectares and is located southwest of the town of Flin Flon in the Flin Flon-Snow Lake Greenstone Belt.The program is focused on the Amisk-Laurel Gold Deposit, specifically expanding the deposit and evaluating the bulk mining potential of the system. During the first quarter, an eleven hole, 2,300 metre, winter drill program was completed and results are pending. Figure4: Amisk Lake Property Quality Assurance and Quality Control Procedures Rigorous quality assurance and quality control procedures have been implemented including the use of blanks, standards and duplicates.Geochemical analyses were submitted to TSL Laboratory in Saskatoon, Saskatchewan, Accurassay Laboratories at Thunder Bay, Ontario, and or the Seabee minesite lab.The former two laboratories are ISO approved. Core samples were analyzed by a 30 gram gold fire assay with an atomic absorption and gravimetric andor screen fire finish. Intercepts are reported as drilled widths and range from 65 percent to 90 percent of true widths.Composite intervals were calculated using a 3.00 grams per tonne cut-off and may include internal dilution. Page 8 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) 2010 Mining Operations Results Seabee Operation For the quarter ended March 31, 2010, Claude extracted and processed 38,490 tonnes of ore at its Seabee Operation with a grade of 7.79 grams per tonne (Q1 2009 - 54,190 tonnes at 6.36 grams per tonne).Sales volume for the quarter was 8,890 ounces of gold compared to 10,070 ounces of gold in Q1 2009, a decrease of 12 percent period over period.Produced ounces for the period decreased by 13 percent to 9,221 ounces from 10,613 ounces in Q1 2009.During the first quarter of 2010, approximately three weeks of production was interrupted due to required maintenance on the Company’s mill facility and on its fleet of underground equipment.Although this Maintenance period negatively impacted short term production, the steps taken by the Company were necessary to improve safety and operational standards and to minimize the risk of unexpected interruption to future mining and milling operations.Management continues to believe that it will meet its production forecast of 46,000 to 50,000 ounces for 2010. Figure 5: Seabee Operation Annual Production and 2010 Forecast Production Table 3: Seabee Operation First Quarter Production and Costs Statistics Mar 31 Mar 31 Tonnes Milled Head Grade (grams per tonne) Recovery (%) 95.7% 95.8% Gold Produced (ounces) Gold Sold (ounces) Operating Expenses (CDN$ million) Cash Operating Costs (CDN$/oz) (1) Cash Operating Costs (US$/oz) (1) (1)For an explanation of non-GAAP performance measures refer, to “Non-GAAP Performance Measures”. Page 9 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Seabee Mineral Reserves and Mineral Resources During 2009, Claude completed approximately 50,000 metres of diamond drilling at the Seabee Mine.Drill intercepts defined higher grade ore shoots out of the 2b and 2c zones.As these ore shoots are in close proximity to existing development and infrastructure, the Company has been able to positively impact the head grade delivered to its central milling facility.At December 31, 2009, proven and probable reserves in the Seabee Operation were 208,178 ounces of gold, grading 6.82 grams per tonne.The Company’s mineral resources at its Seabee Operation included measured and indicated mineral resources of 207,214 ounces grading 7.87 grams per tonne and inferred mineral resources totalled 319,983 ounces grading 7.96 grams per tonne. Table 4: Seabee Operation Mineral Reserves and Mineral Resources Claude Resources Inc. - Mineral Reserves and Mineral Resources Proven and Probable Reserves Projects December 31, 2009 December 31, 2008 Tonnes Grade (g/t) Ozs Tonnes Grade (g/t) Ozs Seabee Santoy 7 - - - Santoy 8 Porky West - - - Totals Measured and Indicated Mineral Resources Projects December 31, 2009 December 31, 2008 Tonnes Grade (g/t) Ozs Tonnes Grade (g/t) Ozs Santoy 8 Porky Main Porky West - - - Totals Inferred Mineral Resources Projects December 31, 2009 December 31, 2008 Tonnes Grade (g/t) Ozs Tonnes Grade (g/t) Ozs Seabee Santoy 8 Porky Main Porky West Totals During 2010, Claude is planning in excess of 50,000 metres of underground in-fill and exploration drilling at Seabee Deep and Santoy 8 to replace 2010 production.Drilling will be used to evaluate down plunge extensions of the 2b and 2c Seabee ore shoots, hanging wall mineralization and targets east of the present mining areas.Highlights from the drill program at Seabee Deep include: • 50.00 grams of gold per tonne over 1.1 metres true width (hole U10-610); • 33.17 grams of gold per tonne over 2.0 metres true width (hole U09-393); • 28.29 grams of gold per tonne over 2.0 metres true width (hole U09-395); and • 28.89 grams of gold per tonne over 1.9 metres true width (hole U09-401). These outstanding drill intercepts from the core of Seabee Deep represent a near term opportunity to enhance production grades from the Seabee Mine during 2010.Furthermore, the enhanced definition of the diamond drill program implemented during 2009 should continue to improve the economics of Seabee Deep on a go forward basis. Page 10 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) The Mineral Reserves and Mineral Resources estimates are conducted under the direction of Qualified Persons, Philip Ng, P.Eng., Vice President Mining Operations and Brian Skanderbeg, P.Geo., Vice President Exploration. Health, Safety and the Environment During the first quarter of 2010, Corporate Leadership reaffirmed the Company’s total commitment toward improved performance in matters related to health, safety and the environment by expanding Claude’s training department and engaging external professionals to conduct regular external reviews of work practices and workplaces.Claude is determined to reach “Zero Injury” and “Zero Environmental Exceedence” and as such, the Company has established an operational objective of reducing all incidents by 25 percent annually since 2008.Management believes these values will place the Company in a position to award benefits to its employees as well as local communities and stakeholders. The Company has continued to identify and implement appropriate safety training programs developed by experienced professionals.Loss control training, a safety initiative that commenced in June 2009, was ongoing during the first quarter and is expected to continue throughout 2010. Claude continued with planned improvements, to lessen its impact on the environment, identified through its enterprise risk management program.To mitigate potential inadvertent discharges to the environment, the Company has retained professionals to conduct external reviews of its facilities, operating processes, procedures and systems. During 2009, the Company continued to upgrade its storage facilities for hazardous materials at site.In addition, during 2010, the Company will invest nearly $1.0 million for advanced filtration and effluent processing systems at its Seabee Operation for the betterment of the local environment.Management’s focus will remain on strengthening its operational team and management systems to improve performance in matters related to health, safety and the environment. Financial Results of Operations The Company reports its results of operations based on Canadian Generally Accepted Accounting Principles (“GAAP”). Financial For the quarter ended March 31, 2010, the Company recorded a net loss of $0.2 million, or $0.00 per share after a $1.6 million non-cash recovery related to income tax benefits arising from the issuance of flow-through shares during 2009.This compares to a net loss of $1.0 million in 2009, or $0.01 per share. Revenue Gold revenue from the Company’s Seabee Operation for the quarter ended March 31, 2010 decreased 11 percent to $10.2 million from $11.5 million reported in the first quarter of 2009.The decrease was a result of steady Canadian dollar gold prices realized (Q1 2010 - $1,147 (U.S. $1,103); Q1 2009 - $1,146 (U.S. $920)) offset by a decrease in gold sales volume (Q1 2010 - 8,890 ounces; Q1 2009 - 10,070 ounces).Short-term gold sales were negatively impacted by the maintenance shutdown discussed earlier. Expenditures For the three months ended March 31, 2010, total mine operating costs were $7.6 million, relatively unchanged from the $7.7 million for the same period in 2009.Total Canadian dollar cash cost per ounce for the first quarter of 2010 increased 11 percent to CDN $851 (U.S. $818) per ounce from CDN $768 (U.S. $617) in the first quarter of 2009.This result was due to lower gold production and sales volume resulting from the unexpected interruption to operations discussed above. Page 11 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Table 5: Total Cash Costs per Gold Ounce Sold (1) Three months ended Mar 31 Mar 31 Operating expenses (CDN $ thousands) $ $ $ Divided by ounces sold Total cash costs per ounce (CDN$) $ $ $ CDN $ Exchange Rate Total cash costs per ounce (US$) $ $ $ Cash cost per gold ounce sold is a non-GAAP performance measure.For an explanation of non-GAAP performance measures, refer to “Non-GAAP Performance Measures”. Depreciation, Depletion and Accretion During the first quarter of 2010, depreciation, depletion and accretion was $3.8 million, a 10 percent decrease over the $4.2 million reported for the comparable period in 2009.These results were due to decreased broken tonnes offset by a slightly lower asset base. General and Administrative Expense For the quarter ended March 31, 2010, general and administrative costs increased to $1.1 million from $1.0 million in the first quarter of 2009. Interest and Other For the quarter ended March 31, 2010, interest and other income was $0.2 million, a decrease from the $0.3 million noted in the comparable period in 2009. Income Taxes The income tax recovery of $1.6 million was the estimated income tax benefit arising from the issuance of flow-through common shares in 2009 and the subsequent renouncement of those expenditures in 2010.As there were no flow-through shares issued in 2008, there is no similar benefit for 2009. Liquidity and Financial Resources The Company’s typical cash requirement over the first and second quarters of each year is significant because of the Seabee Operation’s winter ice road resupply, which includes restocking diesel, propane and other large consumables as well as the continued upgrading of the mining fleet and mine infrastructure.At March 31, 2010, the Company had working capital of $21.3 million (December 31, 2009 - $28.5 million).Included in working capital at March 31, 2010 are demand loans of $3.9 million (December 31, 2009 ($4.6 million); these loans have been classified as current liabilities due to their demand feature.The decrease in working capital was attributable to continued capital investment in the Company’s Mineral properties, a decrease in Accounts receivable attributable to the timing and receipt of gold sales, an increase in Accounts payable as a result of the Company’s annual winter road re-supply for its Seabee Operation; these items were offset by an increase in Shrinkage stope platform costs and a decrease in Demand loans payable. Page 12 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Table 6: Working Capital and Current Ratios Percent Increase In thousands of CDN dollars Mar 31 Dec 31 (Decrease) Current assets ) (4 ) Current liabilities 12 13 Working capital ) ) Current ratio ) ) Earnings before interest, taxes, depreciation and amortization (EBITDA) (1) was $1.5 million (Q1 2009 - $2.8 million). For an explanation of non-GAAP performance measures, refer to “Non-GAAP Performance Measures”. Investing Mineral property expenditures during the first three months of 2010 were $9.8 million, a $0.5 million increase from the same period in 2009. Year to date, expenditures were comprised of the following: Seabee Mine development of $2.2 million; exploration costs, focusing on the Madsen, Santoy 8, Porky and Amisk exploration projects, of $3.4 million; and buildings, plant and equipment additions of $4.2 million. Property, plant and equipment additions include mining equipment, camp infrastructure and tailings management facility expansion. Financing Financing activities during the first quarter of 2010 included the completion and filing of a short form prospectus dated January 28, 2010.The prospectus qualified the distribution of the 12,000,000 units issuable upon exercise or deemed exercise of the 12,000,000 special warrants that were issued on December 30, 2009. Each unit is comprised of one common share of Claude and one-half of one common share purchase warrant. Each purchase warrant entitles its holder to acquire one common share of Claude at a price of $1.75 until December 30, 2011.The net proceeds of the Offering will be used to fund the continued exploration of the Madsen Project and for general corporate purposes.Financing activities also included the issuance of 430,395 common shares (Q1 2009 - 421,056 common shares) pursuant to the Company’s Employee Share Purchase Plan.An additional 10,000 common shares were issued due to the exercise of stock options pursuant to the Company’s Stock Option Plan. During the first three months of this year, the Company repaid $0.7 million of its demand loans outstanding.The proceeds and repayments of capital lease obligations relate primarily to production equipment. Capital Structure The Company’s objective when managing capital is to safeguard its ability to continue as a going concern so that it can continue to provide adequate returns to shareholders and benefits to other stakeholders.The Company manages the capital structure and makes adjustments to it in light of changes in economic conditions and the risk characteristics of the underlying assets.In order to maintain or adjust the capital structure, the Company may issue new shares through private placements, sell assets or incur debt.The Company is not subject to externally imposed capital requirements. The Company utilizes a combination of short-term and long-term debt and equity to finance its operations and exploration. Page 13 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) The Capital structure is as follows: Table 7: Schedule of Capital Structure of the Company Capital Structure March 31 December 31 In thousands of CDN dollars Interest Maturity Demand loan # 1 5.99% Feb/2010 $ - $ Demand loan # 2 Prime + 1.50% Aug/2011 Demand loan # 3 4.55% Nov/2010 Debenture 12.00% May/2013 Total debt $ $ Less: cash and cash equivalents Net debt Shareholders’ equity $ $ Total debt to capital Short-term debt facilities include access to a $3.5 million operating line of credit which had not been drawn on at quarter-end. Derivative Instruments and Hedging Activities To mitigate the effects of price fluctuations in revenue, Claude may undertake hedging transactions, from time to time, in respect of the price of gold and foreign exchange rates.At March 31, 2010, the Company had outstanding foreign exchange contracts to sell U.S. $7.5 million at an average exchange rate of 1.0858 CDN$/US$ with a market value gain inherent in these contracts of $0.5 million.At March 31, 2010, the Company had outstanding forward gold contracts related to 2010 production of 3,650 ounces at an average price of U.S. $1,100 per ounce with a market value loss inherent in these contracts of $0.1 million. Contractual Obligations At March 31, 2010, there were no significant changes to the Company’s contractual obligations from those reported in the Management’s Discussion and Analysis for the year ended December 31, 2009. Balance Sheet The Company’s total assets were $230.9 million at March 31, 2010, compared to $229.4 million at December 31, 2009.The $1.5 million increase was comprised primarily of the following: $7.2 million in Inventories and stockpiled ore - a result of the annual winter ice road resupply whereby the Company purchases consumable items utilized by the Seabee Operation; $1.1 million in Shrinkage stope platform costs; $5.2 million in Mineral properties; $0.9 million in Investments; and $0.6 million in Restricted promissory notes.These increases were offset by decreases of $7.3 million in Cash and cash equivalents, a result of payments associated with the annual winter ice road resupply; $1.5 million in Accounts receivable associated with the timing and receipt of gold sales; and $4.2 million in Interest receivable on the restricted promissory note, a result of the interest earned during 2009 being used to satisfy the Royalty obligation incurred during 2009. Total liabilities were $122.3 million at March 31, 2010, compared to $119.3 million at December 31, 2009.The $3.0 million increase was comprised of: $6.6 million of Accounts payable and accrued liabilities (due to the Seabee Operation’s winter ice road resupply); $0.8 in Obligations under capital lease; and $0.6 million in Royalty Obligations.These increases were offset by decreases of $4.0 million in Interest payable on royalty obligations offset using the interest received from the restricted promissory notes; $0.7 million in the Company’s Demand loans payable; and $0.3 in Asset retirement obligations. Shareholders’ equity decreased by $1.5 million to $108.6 million at the end of the first quarter of 2010, from $110.1 million at December 31, 2009. This is mainly attributable to a $1.4 million decrease in Share capital due to the renunciation of flow-through shares. Page 14 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Selected Quarterly Financial Data Table 8: Summary financial and operating data for the Company’s last eight quarters Mar 31 Dec 31 Sept 30 Jun 30 Mar 31 Dec 31 Sept 30 Jun 30 Unaudited Gold sales ($ millions) Net earnings (loss) ($ millions) Net earnings (loss) per share (1) Average realized gold price (CDN$ per ounce) Average realized gold price (US$ per ounce) Ounces sold (2) Tonnes milled (3) Ounces produced (3) Grade processed (grams per tonne) Cash cost per ounce (4) (CDN$ per ounce) Cash cost per ounce (4) (US$ per ounce) EBITDA (4)($ millions) EBITDA (4) per share Weighted average shares outstanding CDN$/US$ Exchange (1)Basic and diluted, calculated based on the number of shares issued and outstanding during the quarter. (2)Excludes ounces sold from Porky West 2009 and 2008 bulk samples. (3)Includes ounces produced and tonnes milled from Porky West 2009 and 2008 bulk samples. (4)For an explanation of non-GAAP performance measures, refer to “Non-GAAP Performance Measures”. The financial results for the last eight quarters reflect the following general trends: improving gold revenue over the periods; improvement in average realized gold prices; improving gold production; steadying cash costs per ounce - a result of mine operating costs being contained and higher gold sales volume.Results of the first quarter of 2010 and second quarter of 2009 were impacted by interruptions to operations as a result of required major maintenance to the Company’s mining fleet and Mill facilities. Accounting Estimates Certain of the Company’s accounting policies require that Management make appropriate decisions with respect to the formulation of estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses.For a discussion of those estimates, please refer to the Company’s Management’s Discussion and Analysis for the year ended December 31, 2009, available at www.sedar.com. Risks and Uncertainties Risks and uncertainties related to economic and industry factors are described in detail in the Company’s Annual Information Form and remain substantially unchanged. Key Sensitivities Earnings from Claude’s gold operation are sensitive to fluctuations in both commodity and currency prices. The key factors and their approximate effect on earnings, earnings per share and cash flow, based on assumptions comparable to first quarter 2010 actuals, are as follows: Page 15 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Gold For a U.S. $10 movement in gold price per ounce, earnings and cash flow will have a corresponding movement of CDN $0.4 million, or $0.00 per share. For a $0.01 movement in the US$/CDN$ exchange rate, earnings and cash flow will have a corresponding movement of $0.4 million, or $0.00 per share. Assets Held For Sale and Related Operations During the third quarter of 2008, the Company announced plans to divest of its oil and natural gas assets.As required by the Canadian Institute of Chartered Accountants (“CICA”) Handbook Section 3475 (Disposal of Long-Lived Assets and Discontinued Operations), the related oil and natural gas assets and liabilities have been reported as Assets held for sale and Liabilities related to assets held for sale in separate captions in the consolidated balance sheets and the related results of operations have been presented as operations held for sale in the consolidated statements of earnings (loss) and cash flows for all periods presented. Provided below is Management’s discussion and analysis as it relates to the Company’s oil and natural gas operations. Claude produces crude oil, natural gas and natural gas liquids (ngls) from properties in Alberta.The Company’s oil producing property in Saskatchewan was sold during the fourth quarter of 2009.The Company intends to further its strategy of monetizing non-core assets by selling its remaining interests during 2010. Net oil, ngls and natural gas revenue for the quarter ended March 31, 2010 increased to $0.6 million from $0.3 million reported for the comparable period in 2009. This result was attributable to higher realized petroleum prices. Operating costs for the first three months of 2010 were $0.3 million, relatively unchanged from the $0.2 million reported during the comparable period in 2009. Outstanding Share Data At March 31, 2010, there were 130,919,081 common shares outstanding.This compares to 118,478,686 common shares outstanding at December 31, 2009.During the first quarter of 2010, Claude completed and filed a short form prospectus dated January 28, 2010.The prospectus qualified the distribution of the 12,000,000 units issuable upon exercise or deemed exercise of the 12,000,000 special warrants that were issued on December 30, 2009. Each unit is comprised of one common share of Claude and one-half of one common share purchase warrant. Each purchase warrant entitles its holder to acquire one common share of Claude at a price of $1.75 until December 30, 2011.The Company also issued 430,395 common shares pursuant to the Company’s Employee Share Purchase Plan during the first quarter of 2010.An additional 10,000 common shares were issued due to the exercise of stock options pursuant to the Company’s Stock Option Plan.At May 13, 2010, there were 130,919,081 common shares of the Company issued and outstanding. Outstanding Stock Options and Warrants At March 31, 2010, there were 4.0 million director, officer and key employee stock options outstanding with exercise prices ranging from $0.34 to $2.10 per share.This compares to 3.3 million director, officer, key employee and consultant stock options outstanding at December 31, 2009 with exercise prices ranging from $0.34 to $2.10 per share. Page 16 Management’s Discussion and Analysis (in millions of CDN dollars, except as otherwise noted) Table 9: Schedule of Outstanding Stock Options and Average Exercise Price March 31, 2010 December 31, 2009 Number Average Price Number Average Price Beginning of period $ $ Options granted Options exercised ) ) Options lapsed - - ) End of period $ $ For options outstanding at March 31, 2010, the range of exercise prices, the number vested, the weighted average exercise price and the weighted average remaining contractual life are as follows: Weighted Average Option Price Outstanding Number Per Share Remaining Per Share Number Vested Exercise Price Life $
